Order filed October 2, 2014.




                                         In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-14-00715-CV
                                      ____________

                          MARSHAUN ROBINSON, Appellant

                                           V.

             TEXAS BOARD PARDONS AND PAROLES, Appellee


                          On Appeal from the 61st District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2014-34153

                                        ORDER

       According to information provided to this court, appellant filed a notice of
appeal from the trial court’s order signed August 14, 2014, sustaining a contest to
his pauper’s oath. It appears that no final judgment has been signed in this case,
and the order being appealed is interlocutory. The clerk’s record has not been filed
in this appeal. Appellant filed a motion to appeal as indigent.

       To determine our jurisdiction over this appeal, we issue the following order for a
partial clerk’s record.
       We order the Harris County District Clerk to file a partial clerk’s record with the
clerk of this court on or before October 31, 2014, containing a final judgment signed by
the trial court. If the requested document is not part of the case file, the district clerk
is directed to file a certified statement that the document is not part of the case file.

                                     PER CURIAM